DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following informalities:
FIG. 1 lists several vehicles as reference character 10. 
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
Page 9 line 10 of the specification refers to FIG. 1 and states "first vehicle 6." There is no reference character 6 included in FIG. 1.
Page 13 describes FIG. 2 but does not mention Step 35.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakamoto (US 20200079371 A1).
Regarding claim 1, Sakamoto teaches:
A method for initiating a reaction of a first vehicle to a person in the environment of a second vehicle, the person is on a road on which the first vehicle is travelling and the second vehicle is detected, the method comprising: See FIG. 4A where reference character 32 is the person on the road and ref. char. 31 is the detected second vehicle.
determining measurement data with at least one sensor unit; See FIG. 1 & [0021] where the detection unit 16 includes a camera 161, a radar 162, and a LiDAR 163.
receiving the determined measurement data with a control unit; See FIG. 1 Prediction ECU 17.
classifying with the control unit; See [0057]
registering evaluated data as the person and as the second vehicle; See [0057]
determining motion vectors of the person; calculating expected movements of the person; See at least FIG. 4A; [0024]-[0028]; & [0031]; where the prediction ECU 17 can recognize objects such as another vehicle 31, persons 32, and an obstacle 33. The prediction ECU 17 can also set a warning region R based on information such as the moving direction, the moving speed, and the line of sight of the person 32.
determining or estimating a position and a width of vehicle doors of the second vehicle based on the determined measurement data; See [0043] where the prediction ECU 17 
calculating a probability of the person opening a first vehicle door of the second vehicle; and See FIG. 4C & [0046] where the prediction unit 17 calculates a possibility that a door of the other vehicle 31 will be opened to allow the person 32 to get in.
initiating a reaction of the first vehicle with the control unit depending on the calculated probability. See FIG. 4C & [0047] where the traveling control ECU 12 determines whether the vehicle 1 can pass the other vehicle 31 or should be stopped behind the other vehicle 31.

Regarding claim 2, Sakamoto teaches:
The method according to Claim 1, further comprising: 
determining or estimating a protrusion of the first vehicle door of the second vehicle into a lane and/or See FIG. 4C where the prediction ECU 17 predicts an amount of protrusion of the first vehicle door into a lane.
an effect of an open vehicle door of the second vehicle on a planned trajectory of the first vehicle. See [0047].

Regarding claim 3, Sakamoto teaches:
The method according to Claim 1, further comprising: 
determining or interpreting external signs of the person with the control unit in order to determine the probability of opening the first vehicle door. See FIG. 4B & [0041] where the person 32 is waving a hand at the vehicle 31.

Regarding claim 4, Sakamoto teaches:
The method according to Claim 1, further comprising: determining the probability of opening the first vehicle door based on 
a distance from the person to the first vehicle door, 
a distance from the person to the second vehicle, 
the direction of view of the person, 
the posture of the person, 
the motion vectors of the person, 
the person's action, and/or 
the person's interaction with the second vehicle.
See [0031] where the prediction ECU 17 sets the warning region R based on the information of the person 32 such as the moving direction, the moving speed, and the line of sight of the person 32.

Regarding claim 5, Sakamoto teaches:
The method according to Claim 1, further comprising: initiating the reaction of the first vehicle to the first vehicle door that is open or likely to open with the control unit as a reaction model; and selecting a situation-dependent reaction model based on an action of the person predicted by the control unit. See at least FIG. 4B & [0035]-[0044] where, based on the prediction result from the prediction ECU 17, the traveling operation ECU 12 sets a traveling route to avoid passing through the warning region R for each object. The person 32 raises a hand (ACT1) and the prediction ECU 17 predicts that the other vehicle 31 will decelerate while moving toward the person 32 and stop in front of the person 32. The traveling control ECU 12 can then determine the next steps in the driving operation of vehicle 1. For example, the traveling control ECU 12 can decide to pass the vehicle 31 as long as it doesn’t overlap the warning region R, or it can decide to stop the vehicle 1 behind the other vehicle 31.

Regarding claim 6, Sakamoto teaches:
The method according to Claim 1, further comprising: 
deriving a road restriction based on a door width of the second vehicle when the first vehicle door is open as determined or estimated by the control unit. See FIG. 4C; [0035]; & [0046] where the warning region R is extended to one lateral side based on the prediction that a door of the other vehicle 31 will open to allow the person 32 to get in.

Regarding claim 7, Sakamoto teaches:
The method according to Claim 6, further comprising: 
calculating a new trajectory based on the determined road restriction and/or reducing a speed of the first vehicle. See [0044] where the traveling control ECU 12 decides to control vehicle 1 to pass the other vehicle 31 based on the warning region R.


The method according to Claim 1, further comprising: 
initiating a braking process of the first vehicle in an event of an expected collision of the first vehicle with the opened first vehicle door of the second vehicle. See FIG. 4C & [0046]-[0047] where the traveling control ECU 12 determines whether the self-vehicle 1 should be stopped behind the other vehicle 31 or not based on the warning regions R for the other vehicle 31.

Regarding claim 9, Sakamoto teaches:
The method according to Claim 1, further comprising: 
adjusting a trajectory for avoidance with the control unit in an event of sufficient passing width on the road of the first vehicle. See FIG. 4C & [0046]-[0047] where the traveling control ECU 12 determines whether the self-vehicle 1 should be stopped behind the other vehicle 31 or not based on the warning regions R for the other vehicle 31.

Regarding claim 10, Sakamoto teaches:
The method according to Claim 9, further comprising: observing boundaries of the road based on a width of the first vehicle. See FIG. 3 and [0026] where the self-vehicle 1 is traveling on a roadway 21 and observes sidewalks 22 by the detection unit 16, and sets a traveling route so as to avoid the objects through automated driving. In automated driving it is inherent that the vehicle will operate based on the width of the vehicle in order to avoid objects. 

Regarding claim 11, Sakamoto teaches:
The method according to Claim 1, further comprising: 
initiating continuation of the first vehicle after the person closes the first vehicle door of the second vehicle or leaves the road. See [0048] where, after the person 32 gets in the other vehicle 31, the prediction ECU 17 predicts that the other vehicle 31 will resume traveling. Therefore the vehicle 1 resumes traveling after the start of the other vehicle 31.

Regarding claim 12, Sakamoto teaches:
The method according to Claim 1, wherein the control unit is configured to carry out the method. See FIG. 1 and [0025] where the prediction ECU 17 and the traveling control ECU 12 are connected to carry out the method.

Regarding claim 13, Sakamoto teaches:
The method according to Claim 12, wherein a computer program, containing commands that, when the computer program is executed by the control unit, cause the control unit to perform the method. See FIG. 1 and [0025] where the travelling control ECU 12 contains a CPU 121 and the prediction ECU 17 contains a CPU 171 which contain commands that cause the control unit to perform the method.



The method according to Claim 13, wherein the computer program is stored on a machine-readable memory medium. See FIG. 1 and [0025] where the travelling control ECU 12 contains a memory 122 and the prediction ECU 17 contains a memory 172 where the CPU is stores the prediction result in the memory 172.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506.  The examiner can normally be reached on Monday - Thursday and alternate Fridays 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.P./ 06/03/2021             Examiner, Art Unit 3661                                                                                                                                                                                           
/THOMAS G BLACK/             Supervisory Patent Examiner, Art Unit 3661